Opinion by
Mr. Justice Brown,
This case was argued with Commonwealth v. Buffalo & Susquehanna Railroad Company, No. 7, May Term, 1903, and, for the reasons given in the opinion filed in that case, the judgment must be affirmed. Though the merger was of the Pitts-burg and State Line Railroad Company, a Pennsylvania company incorporated under our Act of April 4, 1868,' P. L. 62, with the Buffalo, Rochester & Pittsburg Railroad Company, a New York corporation, in section 4 of the Act of March 24, *1621865, P. L. 49, there is a provision similar to that in the act of 1861, by which all the rights, privileges and franchises of each of such combining companies vest in them jointly upon their consolidation.
Judgment affirmed.